Citation Nr: 0911721	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  07-24 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder. 
 
2.  Entitlement to service connection for hypothyroidism, to 
include as due to a low back disorder. 
 
3.  Entitlement to service connection for right leg 
disability, to include as due to a low back disorder. 
 
4.  Entitlement to service connection for left leg 
disability, to include as due to a low back disorder. 
 
5.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD). 
 
6.  Entitlement to service connection for diabetes mellitus, 
to include as due to medication for low back disability.


REPRESENTATION

Appellant represented by:	Richard Mahlin, Attorney


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from September 1981 to 
September 1984.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a February 2007 
rating decision of the VA Regional Office (RO) in Lincoln, 
Nebraska that, among other things, denied service connection 
for a low back disorder, PTSD, diabetes mellitus, to include 
as due to medication for PTSD, and hypothyroidism and 
bilateral leg disability, to include as due to a low back 
disorder. 


FINDINGS OF FACT

1.  A low back disorder was first clinically indicated many 
years after discharge from service.  

2.  Hypothyroidism was first clinically indicated many years 
after discharge from service

3.  A right leg disability was first clinically indicated 
many years after discharge from service.

4.  No left leg disability is shown by the evidence of 
record.  

5.  An acquired psychiatric disorder, including PTSD, is not 
shown by the evidence of record.

6.  Diabetes mellitus was first clinically indicated many 
years after discharge from service.  


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2008).

2.  Hypothyroidism was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102 (2008).

3.  A right leg disability was not incurred in or aggravated 
by service. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.310 (2008). 

4.  A left leg disability was not incurred in or aggravated 
by service. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2008). 

5.  An acquired psychiatric disorder was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2008). 

6.  Diabetes mellitus, to include as due to medication for 
low back disability, was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information and any 
medical or lay evidence that are necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) 
(2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the duty to notify was not fully satisfied prior to the 
initial unfavorable decisions on the claims by the AOJ.  
Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

In this case, the VCAA duty to notify was fully satisfied by 
way of letters sent to the appellant in August 2006 and July 
2007 that fully addressed the required notice elements.  The 
letters informed the appellant of what evidence was required 
to substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  Although the 
latter letter was not sent before the initial AOJ decision in 
this matter, the Board finds that this error was not 
prejudicial to the appellant because the actions taken by VA 
after providing notice have essentially cured the error in 
the timing of notice.  Not only has the appellant been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims and given ample time to 
respond, but the AOJ also readjudicated the claims in a 
supplemental statement of the case issued in November 2007 
after proper notice was provided.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide the appeals. 

VA's duty to assist the Veteran in the development of the 
claim includes providing an examination when indicated. See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In determining 
whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, four factors are 
considered: (1) whether there is competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim. 38 U.S.C. § 5103A (d) and 38 C.F.R. § 3.159(c) 
(4).

The Board finds that a medical examination with a medical 
opinion is not warranted in this case.  This is because upon 
review of the Veteran's claim, none of the first three 
requirements for determining whether a medical examination is 
required is met.  Additionally, the Board is of the opinion 
that there is sufficient competent medical evidence of record 
to make a decision on the claim  Therefore, VA has no duty to 
obtain a medical opinion. Wells v. Principi, 326 F.3d 1381, 
1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512, 
516 (2004). .

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The RO has obtained extensive private clinical 
records and VA outpatient clinic notes have been received.  
Significantly, the appellant stated in December 2007 that he 
had furnished VA all evidence that he was aware of.  The 
record does not otherwise indicate any additional existing 
evidence that is necessary for a fair adjudication of the 
claims.  Therefore, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist in the 
development of these claims. Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The claims are ready to 
be considered on the merits.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service. 38 U.S.C.A. § 1131 (West 2002 & Supp 
2008); 38 C.F.R. § 3.303 (2008).  To establish service 
connection, there must be evidence of an etiological 
relationship between a current disability and service. 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2008).

Where a veteran continuously served 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and diabetes mellitus becomes manifest to a degree of 
at least 10 percent within one years from the date of 
termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002 & Supp 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection may be granted for a disability that is 
proximately due to or the result of an established service-
connected disorder. 38 C.F.R. § 3.310 (2008). 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2008); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.

Factual Background

The Veteran's service medical records do not refer to any 
complaints or findings regarding a low back disorder, 
psychiatric disability, hypothyroidism, bilateral leg 
disability or diabetes.  An application for service 
connection for the claimed conditions was received in August 
2006.

A VA outpatient clinic note dated in October 2001 indicates 
that the Veteran wished to establish healthcare with VA.  The 
appellant reported having had decompression of the nerve root 
at L2-L3 with a partial discectomy in July 2001.  It was 
noted that he was employed as a diesel mechanic.  A 
comprehensive review of systems was performed.  On physical 
examination of the extremities, muscle tone, bulk, and 
strength were equal and symmetrical, bilaterally.  No gross 
joint deformities were noted.  The veteran had decreased 
range of motion of the spine.  A surgical scar was observed 
throughout the entire lumbar region.  He was found to be 
oriented times three with appropriate mood and affect.  
Routine lab work was ordered.  A subsequent VA outpatient 
entry dated in December 2001 noted that the Veteran had 
hypothyroidism for which he was placed on Synthroid.  

A VA outpatient clinic note dated in March 2002 indicated the 
Veteran was seen for a primary care assessment.  An addendum 
to that report also dated in March 2002 reflects that the 
Veteran was notified by telephone of elevated glucose and 
triglycerides.  It was noted that he took oral steroids for 
back.  He was informed that he most likely had steroid-
induced diabetes.  

An RO Memorandum dated in February 2007 determined that the 
information required to verify the stressful events described 
by the Veteran was insufficient to send for verification by 
the CURR/JSRRC (U.S. Armed Services Center for Unit Records 
Research/U.S. Army & Joint Services Records Research Center).

A medical report dated in June 2001 was received from R. C. 
Sposato, M.D., showing that the Veteran was treated for back 
pain with radiation into the right lower limb.  History was 
provided to the effect that about 10 days before, he had 
begun to have severe and sharp pain in the back, and that 
sneezing, coughing, bowel movements and sudden movements 
seemed to make it worse.  Upon review of systems, a history 
of sciatica was reported.  It was noted that a slipped disc 
had been diagnosed in the past for which he received 
chiropractic manipulation.  Magnetic resonance imaging (MRI) 
of the back was ordered.  Results of the MRI disclosed post 
operative changes of a laminectomy at L4 and L5.

Received was an Initial Claim Report for Disability Insurance 
dated in July 2001 in which the appellant stated that back 
injury had been caused from lifting a bus battery in and out 
of a battery box in his position as a diesel mechanic in June 
2001.  

A medical report dated in March 2002 from R. Kobka noted that 
the Veteran injured his back in February 2002.  It was 
reported that he was a bus mechanic for the city and was 
driving a bus through a car wash when he was rear-ended by 
another bus.  Following evaluation, an assessment was 
recorded that it appeared the appellant had recurrent low 
back pain and decreased right lower extremity strength.

Subsequently received was a medical summary from July 2001 in 
which it was noted that the Veteran had developed a dull ache 
and pain with right lower extremity radicular pain following 
a lifting accident.  It was reported that he was treated 
conservatively but continued to have severe right lower 
extremity pain.  Herniated nucleus pulposus at L4-S1 on the 
right was diagnosed for which he underwent L3 laminotomy, 
with L3-4 lateral recess decompression, L4 laminectomy with 
lateral recess decompression, removal of extruded disc 
fragment and bilateral foraminotomies, and L5 laminectomy 
with lateral recess decompression and bilateral 
neuroforaminal decompressions.  

A private medical report dated in June 2002 from D. P. Noble, 
MD, indicated that the Veteran was being followed for 
herniated nucleus pulposus at L4-5 with secondary spinal 
stenosis, and that his chief complaint was right foot 
numbness.

Legal Analysis

1.  Service connection for low back and right leg 
disabilities, hypothyroidism and diabetes mellitus.

As noted previously, no complaint or finding referable to low 
back, leg disabilities, hypothyroidism and diabetes mellitus 
is shown in service, nor is a diagnosis of diabetes 
demonstrated within on year of discharge from active duty.  
None of these disorders and diseases is documented in record 
until 2001, approximately 17 years after the Veteran's 
discharge from active duty.  VA and private clinical records 
clearly do not reflect any earlier diagnoses.  The evidence 
indicates that the Veteran injured his back during the course 
of his employment for which he received worker's 
compensation.  It was found that diabetes was most likely due 
to steroids taken for his work-related back condition.  VA 
outpatient clinic notes show that routine laboratory studies 
showed hypothyroidism in November 2001, and indicated that 
this was the first diagnosis of such.  The clinical evidence 
indicates that right lower extremity symptomatology is 
causally related to low back herniated nucleus pulposus.

Although the veteran now contends that low back and right leg 
disabilities, hypothyroidism and diabetes mellitus are of 
service onset, it is well established that he cannot support 
the claims on the basis of his assertions alone.  As a 
layperson, he is not competent to provide a probative opinion 
on a medical matter. See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  There is absolutely no competent evidence of record 
that supports a relationship between these claimed diseases 
and service.  Under the circumstances, service connection for 
low back and right leg disabilities, hypothyroidism and 
diabetes mellitus must be denied on the basis that these 
conditions were first clinically demonstrated many years 
after discharge from service in 1984.

2.  Service connection for PTSD and left leg disability.

The Board points out that service connection requires 
evidence that establishes that the veteran currently has a 
diagnosis of the disability for which service connection is 
being sought. See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  There is no diagnosis of either an acquired 
psychiatric disorder, including PTSD, or left leg disability 
in the service medical records or post service clinical 
evidence for which service connection may be granted.  While 
the veteran may now claim that he currently has these 
disabilities, as a layperson, he cannot support the claims on 
the basis of his assertions alone as he is not competent to 
provide a probative opinion on a medical matter. See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  In this regard, the Board 
points out that should the appellant obtain diagnoses and 
clinical evidence that supports a finding of PTSD and/or a 
left leg disorder related to service, VA would be obligated 
to reconsider these matters. However, for the reasons 
discussed above, service connection for an acquired 
psychiatric disorder, including PTSD and left leg disability 
is not warranted at this time.  Service connection must be 
denied on the basis that no current disability in either 
respect is currently demonstrated.  

The preponderance of the evidence is against the claims, and 
the benefit of the doubt is not for application in this 
instance. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 55- 57 (1990).




ORDER

Service connection for a low back disorder is denied.  

Service connection for hypothyroidism is denied.

Service connection for right leg disability is denied.

Service connection for left leg disability is denied.

Service connection for an acquired psychiatric disorder, 
including PTSD, is denied.

Service connection for diabetes mellitus is denied.



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


